Exhibit 10.8-1

 

IMMUCOR, INC.

2003 STOCK OPTION PLAN

As Amended

 

1.                                       Purpose.  This 2003 STOCK OPTION PLAN
(the “Plan”) has been established by Immucor, Inc., a Georgia corporation (the
“Company”), to secure for the Company and its shareholders the benefits arising
from capital stock ownership by those who will contribute to its future growth
and continued success.  The Plan will provide a means whereby such persons may
purchase shares of the common stock, $0.10 par value, of the Company (“Common
Stock”) pursuant to options.

 

2.                                       Administration.

 

(a)                                  The authority to manage and control the
operation and administration of the Plan shall be vested in a committee (the
“Committee”) of at least three (3) members of the Board of Directors to be
appointed at the pleasure of the Board of Directors of the Company.

 

(b)                                 The Committee shall be subject in all
respects to the supervisory prerogative of the Board of Directors of the
Company.  To the extent permitted by applicable law, the powers of the Committee
may be exercised by the Board of Directors, in which case the references to the
Committee shall be construed to apply equally to the Board of Directors.

 

(c)                                  The Committee shall have the power to
interpret and apply the Plan and to make regulations for carrying out its
purpose.  Any interpretation of the Plan by the Committee and any decision made
by the Committee on any other matter relating to the Plan shall be final and
binding on all persons.

 

(d)                                 No member of the Committee shall be liable
for any action or determination made in good faith and permitted by the terms of
the Plan.

 

3.                                       Participation.  Subject to the terms of
the Plan, the Committee shall determine and designate, from time to time,
employees and directors of the Company or any of its subsidiaries to whom
options are to be granted (the “Participants”), the number of shares of Common
Stock that shall be subject to options granted to each Participant, the terms
and conditions of each option, and the voting and transfer restrictions, if any,
to which the shares of Common Stock obtainable upon exercise of each option
shall be subject.

 

4.                                       Shares Subject to the Plan.  The shares
of stock that may be subject to options under the Plan shall be shares of Common
Stock, and may consist of either unissued shares or shares held in the treasury
of the Company.  The aggregate number of shares of Common Stock for which
options may be granted under the Plan shall not exceed One Million Six Hundred
Fifty Thousand Shares (1,650,000) shares, subject to such adjustments as may
take place in accordance with Section 12.  If, as to any number of shares, any
option granted pursuant to the Plan expires or terminates while the Plan remains
in effect, such number of shares shall again be available for grant under the
Plan.

 

--------------------------------------------------------------------------------


 

5.                                       Option Price.  The price at which a
share of Common Stock may be purchased pursuant to the exercise of an option
under the Plan, shall be fixed by the Committee on the date the option is
granted.

 

6.                                       Option Expiration Date.  The
“Expiration Date” with respect to an option granted to a Participant under the
Plan means the date established by the Committee as the date after which the
option is not exercisable.

 

7.                                       Exercise of Option.

 

(a)                                  Each option shall be exercisable at such
time or times as shall be established hereunder.  The Committee may, in its
discretion, accelerate the exercisability of any one or more options at any time
and for any reason.  A Participant may exercise an option by giving written
notice (the “Exercise Notice”) thereof prior to the option’s Expiration Date to
the Secretary of the Company at the Company’s corporate headquarters.

 

(b)                                 The full purchase price of the shares
purchased pursuant to the exercise of an option shall be paid in cash or check
or by tender of stock certificates in proper form for transfer to the Company
representing shares of Common Stock valued at the last sales price of the Common
Stock on the preceding business day as reported on the National Association of
Securities Dealers Automated Quotation System (NASDAQ) National Market System,
or any successor system, or by any combination of the foregoing,
contemporaneously with the giving of the Exercise Notice.  The Committee also
may accept in payment of all or part of the purchase price a promissory note of
the Participant, except to the extent prohibited by law.  In addition to payment
of the full price, the Participant shall pay to the Company at the time of
exercise, or shall otherwise make arrangements satisfactory to the Committee
regarding payment of, any additional amount that the Committee deems necessary
to satisfy the Company’s liability to withhold federal, state or local income or
other taxes incurred by reason of exercise of the option.

 

8.                                       Termination of Employment.  The
Committee may specify, with respect to the options granted to any particular
Optionee who is an employee of the Company, the effect upon such Optionee’s
right to exercise an option of the termination of such Optionee’s employment
under various circumstances, which effect may include immediate or deferred
termination of such Optionee’s rights under an option, or acceleration of the
date at which an option may be exercised in full.

 

9.                                       Compliance With Applicable Laws. 
Notwithstanding any other provision of the Plan, the Company shall not be
obligated to issue any shares of Common Stock under the Plan unless such
issuance is in compliance with all applicable laws and any applicable
requirements of any securities exchange on which the Common Stock is traded. 
Prior to the issuance of any shares of Common Stock under the Plan, the Company
may require a written statement from the recipient as evidence of such
compliance, including, in some cases, an acknowledgment by the recipient that
the recipient is acquiring the shares for investment and not for the purpose or
with the intention of distributing the shares.

 

--------------------------------------------------------------------------------


 

10.                                 Transferability and Restrictions Upon
Transfer and Voting.  Other than as provided in an Option Agreement (as defined
under Section 13 below) in a form approved by the Committee, options under the
Plan are not transferable except by will or under the laws of descent and
distribution, and options  may be exercised during the lifetime of the
Participant only by the Participant.  Shares of Common Stock received upon
exercise of options granted under the Plan may be subject to such voting and
transfer restrictions as the Committee in its sole discretion shall establish at
the time such options are granted.  If the transfer or voting of shares obtained
upon exercise of an option is restricted, certificates representing such shares
may bear a legend referring to such restrictions.

 

11.                                 Employment and Shareholder Status.  This
Plan, any document describing this Plan, the grant of any option hereunder, and
any agreement evidencing the grant of such option shall not be construed to give
any Participant or any other person a right to employment or continued
employment by the Company or affect the right of the Company to terminate the
employment of any such person with or without cause.  The grant of an option
under the Plan shall not confer upon the holder thereof any right as a
shareholder of the Company.  No person entitled to exercise any option granted
under the Plan shall have any of the rights or privileges of a shareholder of
record with respect to any shares of Common Stock issuable upon exercise of such
option until such option is exercised and either (a) certificates representing
such shares have been issued and delivered, or (b) in the case of uncertified
shares, ownership of such shares has been properly recorded by the transfer
agent for the Common Stock.

 

12.                                 Adjustments and Ownership Changes.

 

(a)                                  In the event of any change in the
outstanding shares of Common Stock by reason of any stock dividend, stock split,
or similar corporate change involving the Common Stock, the aggregate number and
kind of shares subject to options outstanding or to be granted under the Plan
shall be proportionately adjusted or modified, and the terms of any outstanding
option shall be adjusted or modified accordingly.

 

(b)                                 Unless otherwise provided in the Option
Agreement (as defined in Section 13 hereof), in the event of any merger,
consolidation, reorganization, division or other corporate transaction in which
the Common Stock is converted into another security or into the right to receive
securities or property of the Company or of any other entity (an “Ownership
Change”), the Company shall have the right, at its discretion, to provide for
the assumption or substitution of comparable stock options in place of the
options theretofore granted hereunder.

 

(c)                                  Unless otherwise provided in the Option
Agreement (as defined in Section 13 hereof), in the event such an Ownership
Change takes place and provision is not made for such assumption or
substitution, or in the event that the Company sells all or substantially all of
its assets, or engages in a liquidation of all or substantially all of its
assets (a “Termination Event”), the Committee may, in its discretion, accelerate
the exercisability of any one or more options in accordance with Section 7.  It
is the policy of the Company that the decision whether to accelerate the
exercisability of outstanding options take into account such factors as the
profitability of the transaction giving rise to the Termination Event to the
shareholders of the Company, the likelihood that the business of the Company
will substantially continue under the same, different or changed ownership
following such transaction, the tenure and performance of

 

--------------------------------------------------------------------------------


 

individual Participants, the possibility that some or all of the Participants
receive or are invited to participate in benefits or benefit plans if they
continue as employees of the successor to the Company’s business or other
consideration in connection with such transaction, and any other factors that
may be appropriate within the scope of their business judgment.  Whether or not
such acceleration occurs, all outstanding exercisable and non-exercisable
options shall be canceled to the extent they remain unexercised at the time such
transaction is consummated.

 

(d)                                 In no event shall any fraction of a share of
stock be issued upon the exercise of an option.

 

13.                                 Agreement With Company.  At the time of a
grant of an option, the Committee shall require a Participant to enter into a
written agreement with the Company in a form specified by the Committee (the
“Option Agreement”). The Option Agreement shall reflect the Participant’s
agreement to the terms and conditions of the Plan and to such additional terms
and conditions, not inconsistent with the Plan, as the Committee may, in its
sole discretion, prescribe.  No option purported to be granted pursuant to the
Plan shall be valid or binding on the Company unless evidenced by an Option
Agreement approved by the Committee.

 

14.                                 Amendment and Termination of Plan.  The
Board of Directors of the Company may at any time amend, suspend or terminate
the Plan.  No amendment, suspension or termination of the Plan (other than in
connection with such actions as are expressly authorized in the Plan) shall
adversely affect or impair any option previously granted under the Plan without
the consent of the holder thereof.

 

--------------------------------------------------------------------------------